Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the RCE filed on 12/29/20. Claims 8 is cancelled. Therefore, claims 1 -7, 9-18 and new claim 19 are presented for examination.

 Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al., US Pat. No.8,385,240 in view of Jerphagnon, US Pub. No.20130334880.
As to claim 1, Krishnaswamy discloses a supply medium exchange system, comprising: at least one supply medium exchange station comprising at least one supply medium exchange interface configured to exchange a supply medium with at least one mobile unit (306 fig.3) comprising at least one supply medium storage, and at least one first peer-to-peer module assigned to the mobile unit and configured to communicate with at least one peer-to-peer application of at least one peer-to-peer network (using mobile device 306 and communicator 308 (e.g., node selected) are configured to communicate over a peer-to-peer wireless link, see fig.3, col.17 line 22-66), wherein the first peer-to-peer module is configured to cause a generation of a supply medium exchange (308 fig.3) release message for releasing of the exchange of the supply medium between the mobile unit and the supply medium exchange station by means of the peer-to-peer application, wherein the peer-to-peer application is configured to generate the supply medium exchange release message after a positive verification check of the first peer-to-peer module performed by means of the peer-to-peer application and by at least a part of the nodes of the peer-to-peer network (processing approval service after verifying mobile credentials, see col. 17 line 12 to col.18 line 28).
Krishnaswamy does not specifically disclose wherein the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants.  However, Jerphangnon discloses that the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants (using the peer-to-peer energy transaction technique for providing a mobile service to an Electric Vehicle (EV#1) that belongs to the account holder connected to peer site as the mobile energy service, see fig.38B, [0127] to [0130]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Jerphagnon’s teachings into the exchange system of Kishnaswamy to provide mobile energy service because it would have provided a way to transact energy among peer customer sites (see Jerphagnon’s [0125]).

As to claim 2, Krishnaswamy discloses the supply medium exchange system comprises at least one second peer-to-peer module assigned to the supply medium exchange station, wherein the second peer-to-peer module is configured to receive the supply medium exchange release message from the peer-to-peer application, and wherein the second peer-to-peer module is configured to cause the release of the exchange of the supply medium between the mobile unit and the supply medium exchange station based on the received supply medium exchange release message (see col.17 lines 37-67).

As to claim 3, Krishnaswamy discloses in order to cause the generation of a supply medium exchange release message the first peer-to-peer module is configured to transmit a supply medium exchange request message to the peer-to-peer application, wherein the supply medium exchange request message comprises at least a peer-to-peer identification assigned to the mobile unit and/or a peer-to-peer identification assigned to the supply medium exchange station (see col. 19 lines 14-60).

As to claim 4, Krishnaswamy discloses the first peer-to-peer module is configured to cause a registration of the mobile unit in the peer-to-peer application by transmitting a registering message comprising at least an identification assigned to the mobile unit, and/or the second peer-to-peer module is configured to cause a registration of the supply medium exchange station in the peer-to-peer application by transmitting a registering message comprising at least an identification assigned to the supply medium exchange station (see col.20 lines 4-34).

As to claim 5, Krishnaswamy discloses the mobile unit and the supply medium exchange station are configured to establish a communication connection between the mobile unit and the supply medium exchange station for exchanging information data, wherein at least one of the first peer-to-peer module and the second peer-to-peer module is configured to transmit the exchanged information data to the peer-to-peer application (see col. 19 lines 14-60).

As to claim 6, Krishnaswamy discloses at least one of the supply medium exchange station and the mobile unit comprises at least one meter configured to measure the exchanged amount of the supply medium between the supply medium exchange station and the mobile unit, and at least one of the first peer-to-peer module and second peer-to-peer module is configured to transmit the measured amount of the supply medium to the peer-to-peer application (see col. 19 lines 14-60).

As to claim 7, Krishnaswamy discloses the supply medium exchange system comprises at least one mobile communication unit comprising at least one of the first peer-to-peer module and the second peer-to-peer module, and wherein the mobile communication unit comprises at least one first nearfield communication module configured to communicate with at least one second near field communication module of at least one of the supply medium exchange station and the mobile unit (see col.20 lines 21-56).

As to claim 9, Krishnaswamy discloses each computer node in the peer-to-peer network comprises at least a part of the peer-to-peer application (see col. 19 lines 14-60).

As to claim 10, Krishnaswamy discloses the peer-to-peer application comprises encryption means and/or signature means and/or verification means, wherein at least one means of the encryption means and/or signature means and/or verification means is configured to store at least a supply medium exchange release message (see col.17 lines 22-66).

As to claim 11, Krishnaswamy discloses the peer-to-peer application is a block chain or a decentral ledger comprising at least two blocks connected to one another (see col.17 lines 22-66).

As to claim 12, Krishnaswamy discloses at least a part of the computer nodes and/or participants of the peer-to-peer network are configured to validate at least one message received and/or generated by the peer-to-peer application (see col. 17 lines 22-66).

As to claim 13, Krishnaswamy discloses the peer-to-peer application comprises at least one reputation store and/or is configured to access at least one reputation store, wherein the reputation store comprises at least one of the peer-to-peer identification of at least one mobile unit and/or the peer-to-peer identification of at least one supply medium charging station together with a reputation factor, and wherein the peer-to-peer application is configured to update the at least one reputation factor based on a validation result (see col.17 lines 22-66).

As to claim 14, Krishnaswamy discloses means for receiving a supply medium exchange request message from a first peer-to-peer module assigned to a mobile unit, and means for generating a supply medium exchange release message based on the received supply medium exchange request message, wherein the peer-to-peer application is configured to generate the supply medium exchange release message after a positive verification check of the first peer-to-peer module performed by means of the peer-to-peer application and by at least a part of the nodes of the peer-to-peer network (see col. 17 line 22 to col. 18 line 28).

As to claim 15, Krishnaswamy discloses a supply medium exchange station, comprising:
at least one supply medium exchange interface configured to exchange a supply medium with at least one mobile unit comprising at least one supply medium storage, at least one second peer-to-peer module assigned to the supply medium exchange station, wherein the second peer-to-peer module is configured to receive the supply medium exchange release message from the peer-to-peer application (using mobile device 306 and communicator 308 (e.g., node selected) are configured to communicate over a peer-to-peer wireless link, see fig.3, col.17 line 22-66), and wherein the second peer-to-peer module is configured to cause the release of the exchange of the supply medium between the mobile unit and the supply medium exchange station based on the received supply medium exchange release message, such that the supply medium exchange release message is generated after a positive verification check of the first peer-to-peer module performed by means of the peer-to-
peer application and by at least a part of the nodes of the peer-to-peer network (processing approval service after verifying mobile credentials, see col. 17 line 12 to col.18 line 28).
Krishnaswamy does not specifically disclose wherein the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants.  However, Jerphangnon discloses that the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants (using the peer-to-peer energy transaction technique for providing a mobile service to an Electric Vehicle (EV#1) that belongs to the account holder connected to peer site as the mobile energy service, see fig.38B, [0127] to [0130]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Jerphagnon’s teachings into the exchange system of Kishnaswamy to provide mobile energy service because it would have provided a way to transact energy among peer customer sites (see Jerphagnon’s [0125]).

As to claim 16, Krishnaswamy discloses first peer-to-peer module assigned to a mobile unit, wherein the first peer-to-peer module is configured to:
communicate with a peer-to-peer application of a peer-to-peer network, and cause a generation of a supply medium exchange release message for releasing of the exchange of the supply medium between the mobile unit and a supply medium exchange station by means of the peer-to-peer application (using mobile device 306 and communicator 308 (e.g., node selected) are configured to communicate over a peer-to-peer wireless link, see fig.3, col. 17 line 22-66), such that the supply medium exchange release message is generated after a positive verification check of the first peer-to-peer module performed by means of the peer-to-peer application and by at least a part of the nodes of the peer-to-peer network (processing approval service after verifying mobile credentials, see col.17 line 12 to col.18 line 28)
Krishnaswamy does not specifically disclose wherein the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants.  However, Jerphangnon discloses that the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants (using the peer-to-peer energy transaction technique for providing a mobile service to an Electric Vehicle (EV#1) that belongs to the account holder connected to peer site as the mobile energy service, see fig.38B, [0127] to [0130]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Jerphagnon’s teachings into the exchange system of Kishnaswamy to provide mobile energy service because it would have provided a way to transact energy among peer customer sites (see Jerphagnon’s [0125]).

As to claim 17, Krishnaswamy discloses a supply medium transmission connection, comprising:

a first supply medium port corresponding to a supply medium exchange interface of a mobile unit, a further supply medium port corresponding to a supply medium exchange interface of a supply medium exchange station, wherein the first supply medium port and the further supply medium port are connected by a supply medium  channel, at least one first peer-to-peer module assigned to the mobile unit and configured to communicate with at least one peer-to-peer application of at least one peer-to-peer network, wherein the first peer-to-peer module is configured to cause a generation of a supply medium exchange release message for releasing of the exchange of the supply medium between the mobile unit and the supply medium exchange station by means of the peer-to-peer application (using mobile device 306 and communicator 308 (e.g., node selected) are configured to communicate over a peer-to-peer wireless link, see fig.3, col.17 line 22-66), such that the supply medium exchange release message is generated after a positive verification check of the first peer-to-peer module performed by means of the peer-to-peer application and by at least a part of the nodes of the peer-to-peer network (processing approval service after verifying mobile credentials, see col.17 line 12 to col.18 line 28).
Krishnaswamy does not specifically disclose wherein the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants.  However, Jerphangnon discloses that the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants (using the peer-to-peer energy transaction technique for providing a mobile service to an Electric Vehicle (EV#1) that belongs to the account holder connected to peer site as the mobile energy service, see fig.38B, [0127] to [0130]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Jerphagnon’s teachings into the exchange system of Kishnaswamy to provide mobile energy service because it would have provided a way to transact energy among peer customer sites (see Jerphagnon’s [0125]).

As to claim 18, Krishnaswamy discloses method, comprising causing, by a first peer-to-peer module, a generation of a supply medium exchange release message for releasing of the exchange of the supply medium between a mobile unit (306 fig.3) and a supply medium exchange station (308 fig.3) by means of the peer-to-peer application, wherein the peer-to-peer application is configured to generate the supply medium exchange release message after a positive verification check of the first peer-to-peer module performed by means of the peer-to-peer application and by at least a part of the nodes of the peer-to-peer network (processing approval service after verifying mobile credentials, see col.17 line 12 to col.18 line 28).
Krishnaswamy does not specifically disclose wherein the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants.  However, Jerphangnon discloses that the supply medium is electricity, gas or fuel, the mobile unit is a vehicle and the peer to peer application is a decentral register readable for all participants (using the peer-to-peer energy transaction technique for providing a mobile service to an Electric Vehicle (EV#1) that belongs to the account holder connected to peer site as the mobile energy service, see fig.38B, [0127] to [0130]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Jerphagnon’s teachings into the exchange system of Kishnaswamy to provide mobile energy service because it would have provided a way to transact energy among peer customer sites (see Jerphagnon’s [0125]).

As to claim 19, Jerphangnon discloses that the supply medium is an electricity battery, fuel cell, a gas tank, a biomass storage or a fuel tank for liquid or solid fuel (providing a mobile service energy such as electricity energy to an Electric Vehicle that belongs to the account holder connected to peer site as the mobile energy service, see fig.38B, [0127] to [0130]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Jerphagnon’s teachings into the exchange system of Kishnaswamy to provide mobile energy service because it would have provided a way to transact energy among peer customer sites (see Jerphagnon’s [0125]).

Response to Arguments
Applicant’s arguments, filed  12/29/2020, with respect to the rejection(s) of claim(s) 1-7 and 9-19 under 35 USC 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Jerphagnon, US Pub. No.20130334880 as in above.

Conclusion
Claims 1 -7 and 9-19 are rejected.
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents P O Box 1450
Alexandria, VA 22313-1450

/KHANH Q DINH/Primary Examiner, Art Unit 2458